Citation Nr: 9933044	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-32 630 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied the claims of service connection for post-traumatic 
stress disorder (PTSD) and a low back disorder and the claim 
of entitlement to nonservice-connected pension benefits.  The 
appellant disagreed and this appeal ensued.  

In an April 1998 rating decision, the RO granted the claim of 
entitlement to nonservice-connected pension benefits.  That 
decision constituted a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (holding that a notice of disagreement applies 
only to the element of the claim being decided, such as 
service-connectedness).  See also Holland v. Gober, 124 F.3d 
226 (Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over this claim.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of PTSD to service.  

2.  No competent evidence has been submitted linking the 
post-service findings of a chronic low back disorder to 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for PSTD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a chronic low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (psychosis or 
arthritis manifest to a degree of 10 percent within one year 
from the date of termination of service shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service, unless 
rebutted by affirmative evidence to the contrary). 

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).



II.  Service Connection for PSTD

A well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  See Grottveit, 
5 Vet. App. at 93 (in questions of medical diagnosis or 
causation, well-grounded claim requires competent medical 
evidence of a plausible claim; lay assertions of medical 
causation cannot constitute competent medical evidence).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  

The evidence of record includes several documents showing a 
diagnosis of PTSD.  March, June, and July 1997 VA clinical 
records included notations and assessments of a PTSD 
diagnosis.  July 1997 and August 1997 VA examinations 
included diagnoses of PTSD.  A VA hospital discharge summary 
indicated a diagnosis of PTSD.  These findings satisfy the 
initial element of a well-grounded claim of service 
connection for PTSD.  

As to the second element, requiring presumably credible lay 
evidence of an in-service stressor, the service medical 
records and the service personnel records are silent as to 
any stressor similar to that alleged by the appellant.  The 
record does include the appellant's allegation that he 
witnessed an accident in the military involving an overturned 
and burning tank and watched helplessly as the crewmembers of 
the tank died.  This allegation, presumed credible for 
purposes of determining whether the claim is well grounded, 
satisfies the second element of a well-grounded claim of 
service connection for PTSD.  

As for the third element, however, requiring competent 
medical evidence linking the current diagnoses of PTSD to the 
appellant's presumed stressors, the record is silent.  July 
1997 VA examination reports indicate that the origin of the 
diagnoses of PTSD was childhood trauma in the appellant's 
past, including sexual and physical abuse, rather than any 
stressful event occurring in service.  The reports do not 
show that the appellant related any event occurring during 
his period of service as a stressor supporting the diagnosis 
of PTSD.  

VA clinical records from December 1996 to November 1997 
include numerous entries concerning group and individual 
psychotherapy sessions.  These entries include notations that 
these sessions focused on childhood stressors/experiences and 
also "Vietnam issues."  It is unclear what the term 
"Vietnam issues" means, but in any event the veteran's 
discharge certificate indicates that he served overseas in 
Europe, not Vietnam.The record also includes a December 1996 
to January 1997 VA hospital discharge summary and a March to 
November 1997 VA hospital discharge summary that discussed 
the appellant's psychiatric and psychological history.  These 
documents, though, did not refer to the history of the 
appellant's PTSD or otherwise discuss the stressor giving 
rise to that diagnosis.  

The only remaining evidence of record alluding to a 
connection between the presumed credible stressor and the 
diagnoses of PTSD is the appellant's own contentions as 
documented in his statements and his February 1998 hearing 
testimony.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A 
layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant possesses the requisite expertise to render a 
medical opinion.  

For the reasons discussed above, the record includes 
competent evidence satisfying the first and second elements, 
but not the third element, of a well-grounded claim.  In the 
absence of competent medical evidence linking the current 
PTSD to a presumed stressor, the claim is not well grounded.  
Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 486 
(1999).  

III.  Service Connection for a Low Back Disorder

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

As for the first element of a well-grounded claim, requiring 
competent medical evidence of a current disorder, the 
evidence includes December 1996 VA x-ray reports showing mild 
spondylosis of the lower lumbar spine and the thoracic spine.  
In addition, August 1997 VA clinical records indicate that 
the appellant complained of back pain for the previous four 
months.  These documents comprise competent medical evidence 
satisfying the first element of a well-grounded claim.  

As to the second element, requiring evidence of an in-service 
disease or injury, the service medical records are silent as 
to any back injury, except for a notation of low back pain 
with stooping and lifting in September 1970.  An x-ray report 
that same month showed no significant abnormality.  The 
appellant testified at his February 1998 hearing that he 
injured his low back during his service.  While the 
separation examination was silent as to any residual low back 
symptomatology, the truthfulness of this evidence must be 
presumed when determining whether a claim is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Because the appellant 
testified that this event occurred, and since that testimony 
must be presumed true, it is accepted as showing an in-
service disease or injury for the limited purpose of 
determining whether the claim is well grounded.  

To well ground the claim, the appellant must also submit 
competent medical evidence linking the current disorder to 
the presumed in-service disease or injury.  None of the 
evidence does so.  The VA x-ray reports in December 1996 
showed mild spondylosis of the lower lumbar spine and the 
thoracic spine, but did not discuss the etiology of these 
abnormalities or the possibility of a link between these 
findings and service ending nearly 26 years earlier.  VA 
hospital records from December 1996 to January 1997 and from 
March to November 1997, as well as the July 1997 VA 
examination report, focused on psychiatric issues rather than 
musculoskeletal, thus bypassing any discussion of the origin 
of the appellant's back complaints.  The August 1997 VA 
clinical records indicated that the appellant complained of 
back pain for the previous four months, which would place the 
onset of the back pain in May 1997, more than 26 years after 
the appellant separated from service.  

The only remaining evidence alleging a relationship between 
the current claimed back symptomatology and active service is 
the statements of the appellant and his testimony at the 
February 1998 hearing.  As noted above, however, the record 
does not show that the appellant possesses the requisite 
expertise to render a medical opinion such as the etiology of 
a current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

For the reasons discussed above, the record includes 
competent evidence satisfying the first and second elements, 
but not the third element, of a well-grounded claim.  In the 
absence of competent medical evidence linking the current low 
back symptomatology to service, the claim is not well 
grounded.  Because the claim is not well grounded, VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 
486.


IV.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1997 and January 1998 statements of the case 
and in the April 1998 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of competent evidence 
linking the current PTSD and back symptomatology to service.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a low back disorder is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

